Citation Nr: 0513366	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-08 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).   

Procedural History

The veteran served on active duty in the United States Marine 
Corps from June 1989 to August 1989 and from November 1990 to 
June 1991.  He participated in Operations Desert 
Shield/Desert Storm.

In October 1997, the veteran filed a claim of entitlement to 
service connection for a low back disability.  In a May 1998 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (the RO) denied the 
veteran's claim.

In June 1998 the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, in which he referred to his back 
disability.  The RO treated this communication as a request 
to reopen his claim, not a Notice of Disagreement (NOD).  In 
an August 1998 rating decision, the RO denied the veteran's 
claim, based on his not having submitted new and material 
evidence after the final unappealed May 1998 RO rating 
decision.  See 38 U.S.C.A. §§ 7015, 5108 (West 1991); 38 
C.F.R. §§ 20.1103 (2004).  The veteran filed a notice of 
disagreement as to the August 1998 rating decision in April 
1999.  The veteran perfected his appeal by filing a 
substantive appeal (VA Form 9) in May 1999.

In September 1999, the Board of Veterans' Appeals (the Board) 
remanded this case so that the veteran could be afforded a 
travel board hearing.  This was done, and the veteran 
testified before the undersigned Veterans Law Judge at a 
personal hearing which was held at the RO in October 2000.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In November 2000, the Board reopened the veteran's claim of 
entitlement to service connection of a low back disability 
and remanded the matter to the RO for further development.  
After completion of the directed development the RO, in 
Supplemental Statements of the Case (SSOCs) dated February 
2004 and December 2004, continued to deny the veteran's 
claim.  The matter has been returned to the Board for further 
appellate review.

In April 2004, the veteran requested an additional travel 
board hearing.  In August 2004 the veteran amended that 
request, opting for a local hearing at the RO.  
In October 2004, the veteran presented sworn testimony at a 
hearing which was chaired by a Decision Review Officer (DRO).  
A transcript of that hearing has also been associated with 
the veteran's VA claims folder.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not indicate that the veteran's back condition is related to 
any in-service injury or aggravation of any pre-existing 
injury during active duty.  


CONCLUSION OF LAW

The veteran's back condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back condition.  Essentially, he contends that a back 
condition which began in a pre-service car accident was 
aggravated by heavy lifting required by his duties.  In the 
alternative, the veteran contends that he has a congenital 
condition, spina bifida, and that this condition was 
aggravated by heavy lifting required by his duties in 
service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 SSOC and the December 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2002 and October 2003 which were specifically 
intended to address the requirements of the VCAA.  The 
December 2002 letter from the RO explained in detail the 
evidence needed to substantiate his claim and further 
notified him that evidence of an in-service injury or 
aggravation of pre-service injury, evidence of a current 
medical disability and medical evidence of a relationship 
between the current disability and an event in service were 
all required for a successful claim of service connection.  
Moreover, the October 2003 letter provided the veteran with a 
specific list of all of the evidence obtained and associated 
with the veteran's claims folder.  See the October 2003 
letter, page 3.  Thus, these letters, along with the February 
and December 2004 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2002 letter, the veteran was informed that VA would 
"make reasonable efforts to ...get evidence necessary to 
support your claim."  The letter went on to advise that VA 
would get "medical records, employment records, or records 
from other Federal agencies."  The veteran was also informed 
that he would be schedule for VA examinations if such was 
deemed to be necessary.  [An examination was subsequently 
completed.]  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its December 2002 letter that 
"[i]t's still your responsibility to support your claim with 
appropriate evidence."  The December 2002 letter further 
informed the veteran that he was responsible to provide 
"enough information about these records so that we can 
request them from the person or agency who has them".  The 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents.  

The December 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  See the December 2002 
letter, pages 1 and 2.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2002 letter directed the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the December 2002 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the RO 
next adjudicated the claim in February 2004, after the 
expiration of that one year period.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in August 1998.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a practical and legal 
impossibility, because the initial adjudication pre-dated the 
enactment of the VCAA; VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).  Additionally, the veteran's claim was readjudicated 
by the RO in February 2004, after the veteran had received 
complete VCAA notice.  Thus, any concerns expressed in 
Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, police accident records and private medical records.  
The RO did not obtain records from a private hospital and a 
university infirmary identified by the veteran.  The RO 
contacted both the hospital and the infirmary and was advised 
that the requested records were not available.  Finally, the 
veteran was accorded a VA Compensation and Pension (C&P) 
examination in November 2003, with follow-up testing in 
January 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran presented sworn testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in October 2000 
and also had a hearing before a DRO at the RO in October 
2004.  The transcripts of both hearings have been associated 
with the veteran's claims folder.  See 38 C.F.R. § 3.103 
(2004).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Relevant law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Presumption of soundness; aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. (2004).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).




Congenital or developmental abnormalities

VA regulations stipulate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2004); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

However, VAOPGCPREC 82-90 (July 18, 1990) [a reissue of 
General Counsel opinion 01-85 (March 5, 1985)] in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexist claimants' military service.  The opinion went on to 
hold, however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  In order to show a 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

The veteran's service medical records have been obtained and 
associated with his claims folder.  Service medical records 
from the veteran's first period of active duty in 1989 are 
pertinently negative.  

A police report dated September 29, 1990 indicates that on 
that day, the veteran was in an automobile accident when he 
failed to yield to oncoming traffic.  No citations were 
issued.  The police report classified the veteran's injuries 
as "not visible-has pain/faint".  

In connection with a November 1990 physical examination which 
was done in connection with the veteran's call-up to 
participate in Desert Storm/Desert Shield, the veteran 
reported that he had been hospitalized on September 29, 1990.  
The veteran reported no ongoing problems from that 
hospitalization and none were noted by the examiner.  

The veteran's service medical records indicate that in 
December 1990 he complained of low back pain after being 
involved in a motor vehicle accident in "November" 1990.  
The assessment was probable lower back muscle strain.  The 
remainder of his service medical records are pertinently 
negative.  The veteran continued to meet the physical 
qualifications for active duty up to and including at the 
time of his November 1993 discharge from the Reserves.  

The veteran was examined in September 1997 in conjunction 
with an employment physical for a Coca-Cola bottler.  The 
veteran specifically denied any past back problems, as well 
as recent backache, on the medical questionnaire.  The Coca-
Cola examiner noted that he did not "pass p.e. based on spina 
bifida S1".  The veteran filed his initial claim for VA 
disability benefits almost immediately thereafter, in October 
1997.

In January 1998, the veteran first sought treatment at VA for 
back pain. He reported that he had injured his back in a 
motor vehicle accident five years before.  X-rays revealed 
narrowed intervertebral L5-S1 space.  A diagnosis of "minor 
abnormality" was made; there was no evidence of spina bifida 
occulta.  Compression of L5 was noted in a June 1998 VA 
outpatient treatment report.

During his hearing before the undersigned in October 2000, 
the veteran stated that he had been injured in an automobile 
accident in November 1990, on the day he reported for Persian 
Gulf service [hearing transcript, page 4].  He reported that 
there was a police report of the accident [hearing 
transcript, pages 9-10].  

In November 2000, the Board remanded the matter.  Based on 
the veteran's sworn testimony, the Board instructed the RO to 
take several steps in order develop appropriate information 
concerning the November 1990 accident referenced in the 
veteran's testimony and treatment and causation concerning 
any current back condition.  Specifically, the RO was 
instructed to contact the veteran and ask him to describe any 
treatment records which related to his back.  The RO was 
further instructed to provide the veteran with a report of 
claim of accidental injury in support of a claim for 
compensation and pension.  The RO did contact the veteran as 
directed.  In response, the veteran provided treatment 
information and information about the September 1990 motor 
vehicle accident.  There was no response from the veteran 
regarding a November 1990 motor vehicle accident.  

In November 2003 the veteran was afforded a VA Compensation 
and Pension examination.  The examiner diagnosed chronic low 
back pain with subjective history of spina bifida occulta.  
The examiner went on to note that he believed that the 
veteran's back pain was related to the back pain noted in the 
veteran's service medical records.  The examiner further 
noted that he had not ordered an MRI in reaching this 
conclusion.  

Due to the lack of MRI and the lack of a diagnosis which 
could be subject to a nexus opinion, the examination report 
and the veteran's claims folder were referred back to the 
examiner in order to accomplish the necessary diagnostic 
testing and to clarify the veteran's diagnosis.  In the 
examiner's Janaury 2004 addendum, he noted that the veteran's 
date of injury was September 1990 not November 1990 and that 
after service there was a 7 year period where there was no 
treatment.  Given the both the length of time between 
September 1990 the injury and 1998 need for treatment and the 
length of time between the accident (in September) and the 
veteran's call to active service (in November) the examiner 
concluded that it was not as least as likely as not that the 
veteran's accident injury was aggravated by military service.  
A lumbar strain was diagnosed.  

The January 2004 MRI report indicates a "normal MRI of the 
spine".  

In an April 2004 letter from the veteran asserted that at the 
time of his October 2000 Travel Board hearing he "guessed at 
the date of the accident" and further stated that he does 
not remember the accident date.  He therefore directed VA to 
"refer to police reports for accurate date and time" of the 
accident.  Therefore, as there is of record only one police 
report, it appears that the veteran now concedes that the 
date of the accident is September 1990 not November 1990.  

Analysis

The veteran seeks service connection for chronic low back 
pain.  He essentially contends that during a period when he 
was not on active duty he suffered injuries to his back in an 
auto accident which occurred in September 1990.  In November 
1990, two months after the accident, the veteran was called 
to active duty.  Thereafter, the veteran contends that heavy 
lifting associated with his service aggravated the back 
injury suffered in the September 1990 auto accident.  

In the alternative, the veteran contends that he suffers from 
chronic spina bifida and that the demands of military service 
aggravated that condition and therefore resulted in his 
current complaints of chronic low back pain.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The January 2004 VA examination addendum carries the 
diagnosis of lumbar strain.  Accordingly, Hickson element 
(1), current disability has arguably been satisfied to that 
extent.  

The Board notes, however, that the veteran has also contended 
that he has been diagnosed with spina bifida.  Although the 
September 1997 employment physical report indicates a 
diagnosis of spina bifida, findings consistent with spina 
bifida have been wholly absent from the remainder of the 
medical and other records, including the veteran's September 
2003 SSA disability determination; the service medical 
records; the January 1998 and January 2004 MRIs, the November 
2003 VA examination and the January 2004 VA examination 
addendum.  Accordingly, the overwhelming weight of competent 
and probative medical evidence is to the effect that the 
veteran does not have spina bifida.  Therefore, that portion 
of the veteran's claim concerning aggravation of purported 
spina bifida will be discussed no further in this decision.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the Board will address 
aggravation and incurrence in turn.  

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  "Clear and unmistakable 
evidence" is simply evidence that cannot be misinterpreted 
and misunderstood; it is that which is "undebatable." See 
Vanerson v. West, 12 Vet. App. 254 (1999).  In making a 
determination as to whether clear and unmistakable evidence 
exists in order to rebut the statutory presumption of 
soundness, VA must consider all medically accepted evidence 
bearing on whether the veteran was suffering from the 
disorder in question prior to induction and should give 
weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular disorders, as directed in 38 
C.F.R. § 3.304(b)(2).  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000).

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service. See Harris, 203 F.3d at 1349.

In this case, the veteran's September 29, 1990 accident and 
hospitalization were noted by the veteran on a report of 
medical history given in November 1990, at the time of his 
report for active duty.  However, the medical records, 
including the veteran's service medical records, do not 
indicate that the veteran was experiencing any residuals of 
the September 1990 accident at the time of his  November 1990 
report for active duty.  Hospital records of any treatment 
the veteran received after that accident are unavailable and 
there is no other objective evidence pertaining to the length 
of the veteran's hospitalization or ongoing care required 
after the accident to verify whether or not the veteran 
suffered an injury to his back during the accident or whether 
or not any back injury had residuals which were present as of 
the veteran's November 1990 entry into active duty.  Further, 
an April 1991 separation document also noted that the veteran 
had no disqualifying defects.  

Therefore, although there is evidence in the form of a police 
report that the veteran was involved in a motor vehicle 
accident in September 1990, prior to service, there is no 
clear and unmistakable evidence of any residual back 
disability from that accident which still existed at the time 
the veteran entered active duty in November 1990.  
Accordingly, the statutory presumption of soundness has not 
been rebutted; and the veteran is presumed to have been in 
sound condition at the time of entry into active duty.  In 
the absence of a pre-existing disease or injury, aggravation 
of same is an impossibility.  

Turning to in-service incurrence of disease or injury, the 
veteran's service medical records document treatment for 
complaints of low back pain in December 1990.  The veteran 
stated that he had suffered from back pain for one month 
since a motor vehicle accident (i.e. a motor vehicle accident 
in November 1990).  

From time to time, including at his October 2000 hearing, the 
veteran has contended that he was involved in a motor vehicle 
accident in November 1990 on the date of his report of active 
duty.  The Board in its November 2000 remand directed that 
the RO ask the veteran to provide additional information 
concerning the November 1990 accident.  In response to the 
RO's request, the veteran provided information concerning the 
pre-service September 1990 vehicle accident.  He gave no 
indication that there were records pertaining to a November 
1990 accident.  Indeed, an April 2004 letter to VA, the 
veteran admitted that he was confused about the date of the 
accident in question and further stated that the date listed 
on the police report in the file, not any date supplied by 
the veteran was the "accurate" accident date.  

As indicated elsewhere in this decision, there is no police 
report or other evidence documenting any November 1990 motor 
vehicle accident.  There is only record of the September 1990 
motor vehicle accident.  Based on the evidence, including the 
September 1990 police report, the Board concludes, the 
veteran's occasional assertions to the contrary aside, that 
there was not a November 1990 in-service accident, only the 
September 1990 pre-service accident.  As discussed in detail 
above, there is not of record evidence indicating that the 
veteran suffered residuals of that accident as of his 
November 1990 entry into active duty.  

The Board notes that the veteran has asserted that his duties 
required him to engage in heavy lifting and that he damage to 
his back during service from these activities.  However, 
there is no indication of any lifting-related back disorder 
in the veteran's service medical records.  The veteran was 
noted to be free from defects at discharge from active duty 
in April 1991 as well as subsequently in October 1992 and 
April 1993.  

However, the December 1990 treatment record does indicate a 
complaint of low back pain.  Further , the December 1990 
record indicated that the veteran was diagnosed with a 
"probable" muscle strain.  Even though there are no further 
complaints or treatment of back pain or other back condition 
in service, the Board believes that the December 1990 
treatment report arguably satisfies Hickson element (2).  

Moving to the third element, medical nexus, the Board notes 
that there is of record a medical nexus opinion, which will 
be discussed below.  In addition, the Board has considered 
whether or not the evidence indicates that medical nexus is 
met through a showing of continuity of symptomatology.    

In November 2003, a VA examiner diagnosed chronic back pain 
and stated that this pain is as least as likely as not 
related to the pain experienced by the veteran during 
service.  However, pain alone without an underlying diagnosis 
is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) [symptoms alone, such as pain, 
without a finding of an underlying disability cannot be 
service-connected].  Moreover, the November 2003 opinion was 
not supported by reasons and bases.  For that reason, the 
examination report was returned to the examiner for 
clarification.  See 38 C.F.R. § 4.2 (2004).

In a revised opinion in January 2004, after the examiner 
ordered medical tests, he concluded that the veteran's proper 
diagnosis was lumbar strain.  Crucially, the examiner went on 
to conclude that the veteran's lumbar strain was not as least 
as likely as not related to in-service complaints of back 
pain in 1990.  The examiner went on to support his conclusion 
by noting the length of time between the veteran's first 
report of back pain in December 1990 and his first post-
service effort to obtain treatment for that pain, over seven 
years later in January 1998.  Based on the length of time 
between the claimed onset and the need for treatment, the 
examiner concluded that it was not as least as likely as not 
that the veteran's lumbar strain was related to in-service 
reports of back pain.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is contending that his 
in-service back complaints are related to his current 
complaints, it is now well-established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. Thus, the veteran's 
opinion is entitled to no weight of probative value.  

With respect to continuity of symptomatology after service, 
the Board finds it significant that the veteran did not 
report a back disorder to VA until he filed his October 1997 
claim, almost seven years after service.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  During the time between his 
release from active duty and his first report of disability, 
the veteran was engaged in physical labor working as a 
corrections guard and seeking employment in a Coca-Cola 
bottling factory.  There is no indication that the veteran 
sought treatment for or suffered any ill effects from a back 
problem during those years.  Therefore, the evidence of 
record does not support a finding of continuity of 
symptomatology.  

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Indeed, as discussed above, the VA 
examiner specifically commented on the lack of back symptoms 
for a number of years after service.  In addition, the 
veteran himself does not appear to contend that there has 
been a continuity of symptomatology since service.  

Accordingly, Hickson element (3), medical nexus, has not been 
met and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.  The benefits sought on appeal are accordingly 
denied.
  




ORDER

Entitlement to service connection for a low back disability 
is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


